DISMISS and Opinion Filed May 31, 2013




                                        S  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-13-00514-CV

                 METHODIST DALLAS MEDICAL CENTER, Appellant
                                   V.
                         EVONNE CASTILLO, Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-12-07504-L

                              MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Lewis
                               Opinion by Chief Justice Wright
       Before the Court is appellant’s May 17, 2013 motion to dismiss the appeal. Appellant

informs the Court that appellee has dismissed her claims against it. Accordingly, we grant

appellant’s motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
130514F.P05                                       CHIEF JUSTICE
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

METHODIST DALLAS MEDICAL                          On Appeal from the 193rd Judicial District
CENTER, Appellant                                 Court, Dallas County, Texas.
                                                  Trial Court Cause No. DC-12-07504-L.
No. 05-13-00514-CV       V.                       Opinion delivered by Chief Justice Wright.
                                                  Justices Lang-Miers and Lewis,
EVONNE CASTILLO, Appellee                         participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

Judgment entered May 31, 2013




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




                                            –2–